Exhibit 10.44

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This Intellectual Property Security Agreement is entered into as of the  7th day
of

        February     , _2019__  by and among MIDCAP FINANCIAL TRUST, a Delaware
statutory trust (“Agent”) and APTEVO THERAPEUTICS INC., a Delaware corporation
(“Aptevo Therapeutics”), APTEVO BIOTHERAPEUTICS LLC, a Delaware limited
liability company (“Aptevo BioTherapeutics”), and APTEVO RESEARCH AND
DEVELOPMENT LLC, a Delaware limited liability company (“Aptevo R&D, and Aptevo
R&D together with Aptevo Therapeutics, Aptevo BioTherapeutics and any other
Person that joins this agreement as a Grantor, each a “Grantor” and
collectively, the “Grantors”).

 

RECITALS

 

A.The Lenders made and have agreed to make certain advances of money and to
extend certain financial accommodation to the Grantors (the “Credit Extensions”)
in the amounts and manner set forth in that certain Amended and Restated Credit
and Security Agreement by and between Agent, the Lenders and the Grantors dated
as of August 4, 2018 (as amended by the First Amendment to Credit and Security
Agreement, dated as of May 11, 2017, and as the same may be further amended,
modified or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein without definition are used as defined in the Credit
Agreement).  The Lenders are willing to continue to make the Credit Extensions
to the Grantors, but only upon the condition, among others, that the Grantors
shall grant to Agent, for the ratable benefit of the Lenders, a security
interest in certain Copyrights, Trademarks, Patents, and Mask Works (as each
term is described below) to secure the obligations of the Grantors under the
Credit Agreement.

 

B.Pursuant to the terms of the Credit Agreement, each Grantor has granted to
Agent, for the ratable benefit of the Lenders, a security interest in all of
such Grantor's right, title and interest, whether presently existing or
hereafter acquired, in, to and under all of the Collateral.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Credit
Agreement, each Grantor hereby represents, warrants, covenants and agrees as
follows:

 

AGREEMENT

 

To secure its obligations under the Credit Agreement, each Grantor grants and
pledges to Agent, for the ratable benefit of the Lenders, a security interest in
all of such Grantor's right, title and interest in, to and under its
Intellectual Property other than any Excluded Property (all of which shall
collectively be called the “Intellectual Property Collateral”), including,
without limitation, the following (except, in each case, to the extent
constituting Excluded Property):

 

(a)Any and all copyright rights, copyright applications, copyright registrations
and like protections in each work or authorship and derivative work thereof,
whether published or unpublished and whether or not the same also constitutes a
trade secret, now or hereafter existing, created, acquired or held, including
without limitation those set forth on Exhibit A attached hereto (collectively,
the “Copyrights”);

 

(b)Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

 

MidCap / Aptevo / IP Security Agreement

\\DC - 036639/000031 - 10307000

--------------------------------------------------------------------------------

 

(c)Any and all design rights that may be available to such Grantor now or
hereafter existing, created, acquired or held;

 

(d)All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

 

(e)Any trademark and servicemark rights, whether registered or not, applications
to register and registrations of the same and like protections, and the entire
goodwill of the business of such Grantor connected with and symbolized by such
trademarks, including without limitation those set forth on Exhibit C attached
hereto (collectively, the “Trademarks”);

 

(f)All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively,
the  “Mask Works”);

 

(g)Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(h)All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

 

(i)All amendments, extensions, renewals and extensions of any of the Copyrights,
Trademarks, Patents, or Mask Works; and

 

(j)All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

 

The security interest granted under this Intellectual Property Security
Agreement is granted in conjunction with the security interest granted to Agent,
for the ratable benefit of the Lenders, under the Credit Agreement.  The rights
and remedies of Agent with respect to the security interest granted hereby are
in addition to those set forth in the Credit Agreement and the other Financing
Documents, and those which are now or hereafter available to Agent as a matter
of law or equity.  Each right, power and remedy of Agent provided for herein or
in the Credit Agreement or any of the Financing Documents, or now or hereafter
existing at law or in equity shall be cumulative and concurrent and shall be in
addition to every right, power or remedy provided for herein and the exercise by
Agent of any one or more of the rights, powers or remedies provided for in this
Intellectual Property Security Agreement, the Credit Agreement or any of the
other Financing Documents, or now or hereafter existing at law or in equity,
shall not preclude the simultaneous or later exercise by any person, including
Agent, of any or all other rights, powers or remedies.

 

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT AND ALL DISPUTES AND OTHER MATTERS
RELATING HERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW
OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

 

2

MidCap / Aptevo / IP Security Agreement

\\DC - 036639/000031 - 10307000

--------------------------------------------------------------------------------

 

This Intellectual Property Security Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of this Intellectual Property Security Agreement by
facsimile or by electronic mail delivery of an electronic version (e.g., .pdf or
.tif file) of an executed signature page shall be effective as delivery of an
original executed counterpart hereof and shall bind the parties hereto.

 

[Signature page follows.]

 

 

3

MidCap / Aptevo / IP Security Agreement

\\DC - 036639/000031 - 10307000

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

GRANTORS:

APTEVO THERAPEUTICS INC.

 

 

 

By:

/s/ Jeff Lamothe

 

Name:

Jeff Lamothe

 

Title:

Chief Financial Officer

 

 

 

 

APTEVO BIOTHERAPEUTICS LLC

 

 

 

By:

/s/ Jeff Lamothe

 

Name:

Jeff Lamothe

 

Title:

Chief Financial Officer

 

 

 

 

APTEVO RESEARCH AND DEVELOPMENT LLC

 

 

 

By:

/s/ Jeff Lamothe

 

Name:

Jeff Lamothe

 

Title:

Chief Financial Officer

 

 

 

 

Address:

 

 

 

Aptevo Therapeutics, Inc.

 

2401 4th Avenue, Suite 1050

 

Seattle, WA 98121

 

Attn:

Shawnte Mitchell

 

E-Mail:

MitchellS@apvo.com

 




MidCap / Aptevo / IP Security Agreement

\\DC - 036639/000031 - 10307000

--------------------------------------------------------------------------------

 

 

AGENT:

MIDCAP FINANCIAL TRUST

 

 

 

By:

Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

By:

Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Maurice Amsellem

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 

2

MidCap / Aptevo / IP Security Agreement

\\DC - 036639/000031 - 10307000

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Copyrights

 

 

Description

Registration/

Application

Number

Registration/

Application

Date

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Patents

 

 

Description

Registration/

Application

Number

Registration/

Application

Date

[See attached.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Trademarks

 

 

Description

Registration/

Application

Number

Registration/

Application

Date

[See Attached.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

Mask Works

 

 

Description

Registration/

Application

Number

Registration/

Application

Date

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 